DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 and 11-12 are allowed.
The following is a listing of the closest prior art:
Choi (US 2011/0185122) teaches a host sending a write command including an address to a controller that subsequently sends the address to another controller and returns a notification to the host.  See Choi figure 6.  This however fails to teach a controller storing a parameter comprising an address of the command destination in the controller and an address within another storage controller in response to a host write command. Therefore the reference cannot teach “A storage system having a plurality of storage controllers which are bidirectionally communicably coupled and providing logical volumes defined in a memory area provided by one or more memory devices coupled to each of the storage controllers to a host as memory areas for reading and writing data, each of the plurality of storage controllers comprising: a front-end unit which sends and receives commands and data to and from the host; an interface unit which functions as an interface during communications with a different storage controller from the plurality of storage controllers in the system; a processor which processes the command from the host; and a parameter storage area and a data storage area, the parameter storage area  is provided inside or outside the interface unit and the data storage area 
Bestler (US 2008/0301311) teaches transmission of a host to a one server (including a controller) which sends data to another server (also including controllers).  Bestler does not teach mapping between different areas of memory so the reference does not teach “A storage system having 
Essen (DI-MMAP a scalable memory-map runtime for out-of-core data-intensive applications):  teaches mapping between different types of memory but fails to teach mapping between a parameter storage and a data storage.  Essen also fails to teach a controller storing a parameter comprising an address of the command destination in the controller and an address within another storage controller. Therefore the reference cannot teach “A storage system having a plurality of storage controllers which are bidirectionally communicably coupled and providing logical volumes defined in a memory area provided by one or more memory devices coupled to each of the storage controllers to a host as memory areas for reading and writing data, each of the plurality of storage controllers comprising: a front-end unit which sends and receives commands and data to and from the host; an interface unit which functions as an interface during communications with a different storage controller from the plurality of storage controllers in the system; a processor which processes the command from the host; and a parameter storage area and a data storage area, the parameter storage area  is provided inside or outside the interface unit and the data storage area 
Samanta (US 2016/0283134) teaches hosts writing via storage controllers including addresses sent to controllers used to access remote blocks in the system (i.e. blocks of the other controller).  Samanta does not teach a controller storing a parameter comprising an address of the command 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139